Opinion by
Johnson, J.
It was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 CCPA 112, C.A.D. 351) and that 52 rolls of sulphate Kraft wrapping paper, valued at $3,133.52 and weighing 53,156 pounds, reported by the inspector as manifested, not found, were not in fact received by the importers. In accordance with stipulation of counsel and following the decision cited, it *195was held that duty is not assessable upon the merchandise, which was reported by the inspector as manifested, not found. The protest was sustained to this extent.